           Case 19-34508 Document 249 Filed in TXSB on 09/03/19 Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
SANCHEZ ENERGY CORPORATION, et al.,1                               ) Case No. 19-34508
                                                                   )
                             Debtors.                              ) (Jointly Administered)
                                                                   )

                            AMENDED NOTICE OF RESET OF HEARING

           PLEASE TAKE NOTICE that on August 12, 2019, the Debtors filed the following:

                   Debtors’ Emergency Motion for Entry of an Order (I) Approving Debtors’
                    Proposed Adequate Assurance of Payment for Future Utility Services; (II)
                    Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services;
                    (III) Approving Debtors’ Proposed Procedures for Resolving Additional Assurance
                    Requests; and (IV) Granting Related Relief (“Utility Motion”) [ECF No. 8];

                   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                    Payment of Certain Prepetition Compensation Obligations; (II) Authorizing
                    Payment of Postpetition Compensation Obligations in the Ordinary Course of
                    Business; and (III) Granting Related Relief (“Compensation Motion”) [ECF No.
                    9];

                   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                    the Debtors to Continue to (A) Operating Their Cash Management System and
                    Maintain Existing Bank Accounts, (B) Maintain Existing Business Forms, and
                    (C) Perform Intercompany Transactions; and (II) Granting Related Relief (“Cash
                    Management Motion”) [ECF No. 11]

                   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Approving
                    Notification and Hearing Procedures for Certain Transfers of Beneficial
                    Ownership and Declarations of Worthlessness with Respect to Common Stock and
                    Preferred Stock; and (II) Granting Related Relief (“NOL Motion”) [ECF No. 12]




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
    Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
    L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
    LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.

                                                           1

23814572v.1 154876/00001
         Case 19-34508 Document 249 Filed in TXSB on 09/03/19 Page 2 of 4



                Debtors’ Motion for Entry of an Order (I) Approving Continuation of Surety Bond
                 Program, and (II) Granting Related Relief (“Surety Bond Motion”) [ECF No. 24]

                Debtors’ Motion for Entry of an Order (I) Authorizing Debtors to (A) Continue
                 Insurance Coverage Entered Into Prepetition and Satisfy Prepetition Obligations
                 Related Thereto, and (B) Renew, Amend, Supplement, Extend, or Purchase
                 Insurance Policies, and (II) Granting Related Relief (“Insurance Motion”) [ECF
                 No. 25]

        PLEASE TAKE FURTHER NOTICE that the hearing previously set for September 9,
2019 at 9:30 a.m. has been reset to September 19, 2019 at 2:00 p.m. (prevailing Central Time)
before Judge Marvin Isgur, Courtroom No. 404, 515 Rusk Avenue, Houston, TX 77010;

       PLEASE TAKE FURTHER NOTICE that any objections to the Utility Motion,
Compensation Motion, Cash Management Motion, NOL Motion, Surety Bond Motion, and
Insurance Motion shall be filed on or before September 9, 2019 (“Objection Deadline”);

       PLEASE TAKE FURTHER NOTICE that on August 12, 2019 the Debtors filed their
Emergency Motion for Entry of Interim and Final Orders Authorizing Continued Performance of
Obligations Under Shared Services Arrangements (“Shared Services Motion”) [ECF No. 10]

        PLEASE TAKE FURTHER NOTICE that the hearing previously set for September 9,
2019 at 9:30 a.m. has been reset to October 16, 2019 at 1:30 p.m. (prevailing Central Time)
before Judge Marvin Isgur, Courtroom No. 404, 515 Rusk Avenue, Houston, TX 77010;

        PLEASE TAKE FURTHER NOTICE that any objections to the Shared Services Motion
shall be filed on or before October 10, 2019, (“Shared Services Objection Deadline”);

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these Chapter
11 Cases are available free of charge by visiting https://cases.primeclerk.com/sanchezenergy or by
calling U.S. toll free: (844) 232-0067; International (917) 942-6393 or by email at
SanchezInfo@primeclerk.com. You may also obtain copies of any pleadings by visiting the
Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.




23814572v.1 154876/00001
           Case 19-34508 Document 249 Filed in TXSB on 09/03/19 Page 3 of 4



Houston, Texas
Dated: September 3, 2019

/s/ Elizabeth C. Freeman
JACKSON WALKER L.L.P.                        AKIN GUMP STRAUSS HAUER & FELD LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   Marty L. Brimmage, Jr. (TX Bar No. 00793386)
Elizabeth C. Freeman (TX Bar No. 24009222)   Lacy M. Lawrence (TX Bar No. 24055913)
1401 McKinney Street, Suite 1900             2300 N. Field Street, Suite 1800
Houston, TX 77010                            Dallas, Texas 75201
Telephone: (713) 752-4200                    Telephone: (214) 969-2800
Facsimile: (713) 752-4221                    Facsimile: (214) 969-4343
Email: mcavenaugh@jw.com                     mbrimmage@akingump.com
Email: efreeman@jw.com                       llawrence@akingump.com

Proposed Counsel for the Debtors and                - and -
Debtors in Possession
                                             Ira S. Dizengoff (pro hac vice admission pending)
                                             Jason P. Rubin (pro hac vice admission pending)
                                             Naomi Moss (pro hac vice admission pending)
                                             One Bryant Park
                                             New York, New York 10036
                                             Telephone: (212) 872-1000
                                             Facsimile: (212) 872-1002
                                             idizengoff@akingump.com
                                             jrubin@akingump.com
                                             nmoss@akingump.com

                                                    - and -

                                             James Savin (pro hac vice admission pending)
                                             2001 K Street, N.W.
                                             Washington, D.C. 20006
                                             Telephone: (202) 887-4000
                                             Facsimile: (202) 887-4288
                                             jsavin@akingump.com

                                             Proposed Counsel for the Debtors and Debtors in
                                             Possession




  23814572v.1 154876/00001
         Case 19-34508 Document 249 Filed in TXSB on 09/03/19 Page 4 of 4



                                    Certificate of Service

       I certify that on 3rd day of September 2019, I caused a copy of the foregoing document to
be served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                     /s/ Elizabeth C. Freeman
                                                     Elizabeth C. Freeman




23814572v.1 154876/00001
